*1301OPINION.
GREen:
It is alleged that in the return (which we have found was not filed) the petitioner set up as accounts payable the amount of $7,200 and that this amount was understated by the amount of $2,000. It is further contended that this amount should be added to expense or cost of goods purchased. The record contains no evidence as to when this amount was borrowed, the purpose for which it was borrowed, the use to which it was put, or whether it has been paid. In fact we would not be justified in finding from the record that this or any other amount had been borrowed. Chamberlain, sole witness for the petitioner, stated that the amount of $7,200 was only an estimate of the indebtedness.
Chamberlain at one time during the course of his testimony swore positively that a return had been filed for the fiscal year ending January 31, 1920. This statement by him was subsequently qualified to such an extent that it is entitled to no weight. There is in the office of the collector of internal revenue for that district no record of the filing of a return by the petitioner for the fiscal year here involved. We perceive no reason for setting aside the penalty imposed for failure to file the return, and the Commissioner’s action in so doing is approved.
It was conceded at the hearing that there was a mathematical error in the computation of the deficiency and that it should be increased by the amount of $100.

Jxulgmenb will Toe entered for the Commissioner.